Citation Nr: 0016778	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left knee injury, status post anterior cruciate ligament 
repair and medial meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1995.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated November 1995, the RO granted the veteran's 
claim for service connection for a left knee disability, and 
assigned a noncompensable evaluation, effective May 1995.  
The veteran disagreed with the assigned rating.

The Board notes that the November 1995 rating decision also 
denied service connection for a left ankle disability.  
Following the issuance of a statement of the case that 
addressed, in pertinent part, the veteran's claim for service 
connection for a left ankle disability, the RO, in August 
1996, granted service connection for residuals of a left 
ankle sprain and traumatic arthritis.  A 10 percent 
evaluation was assigned.  In light of the fact that the 
veteran did not submit a notice of disagreement with the 
assigned rating, the issue of entitlement to an increased 
rating for a left ankle disability is not before the Board at 
this time and this decision is limited to the issue set forth 
on the preceding page.  See Grantham v. Brown, 114 F 3d. 1156 
(1997).


REMAND

In a letter dated May 1998, the RO sent the veteran a letter 
advising him that a Department of Veterans Affairs (VA) 
examination was scheduled for June 1998.  This letter was 
addressed as follows:  4630 Van Gordon St., #16-388, 
Lakewood, CO  80228.  This letter was returned by the Unites 
States Postal Service as "not deliverable as addressed, 
unable to forward."  The Board points out that a Statement 
in Support of Claim dated February 1997 signed by the 
veteran's representative lists the veteran's address as 
follows:  363 Van Gordon, 16-388, Denver, CO  80228.  This 
was the same address reported on the veteran's substantive 
appeal in June 1996.  Finally, the Board notes that on VA 
Form 21-8947, Compensation and Pension Award, dated May 2000, 
the veteran's address was noted to be:  6198 S. Sheridan 
Blvd., Littleton, CO.  

The Board believes that the RO should attempt to verify the 
veteran's address, and that another VA examination should be 
scheduled.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should attempt ascertain the 
veteran's current mailing address.  If 
necessary, the RO should contact the 
veteran's representative to obtain his 
address.  

2. Thereafter, the RO should contact the 
veteran and request that he furnish the 
names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
left knee disability since 1995.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

3 The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to 
determine the nature and extent of his 
left knee disability.  All necessary 
tests should be performed.  The 
orthopedic examiner should comment on 
any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to  pain 
attributable to the service-connected 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




